Citation Nr: 1308106	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation in excess of 10 percent for right foot disability.

3.  Entitlement to an evaluation in excess of 10 percent for left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1983 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned in October 2012; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regards to the Veteran's bilateral foot disabilities, the Veteran last was examined for the nature and extent of those disabilities in a June 2011 VA examination.  During his hearing, the Veteran stated that his feet had worsened since that examination.  Accordingly, the Board finds that a remand is necessary at this time in order to obtain a VA examination of the Veteran's feet which addresses the current nature and severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Board additionally finds that a remand is necessary in order to obtain a VA examination for the Veteran's hepatitis C.  The Veteran has stated that he was diagnosed with hepatitis C in 1998 or 1999; the Board acknowledges that a test for hepatitis C was not available during the time of the Veteran's service.  The Veteran testified during his hearing that he was inoculated by air guns and that he got a tattoo of an eagle on his right forearm during his period of service.  Thus, the Board finds that there is sufficient evidence in this case in order to obtain a VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his hepatitis C and bilateral feet disabilities, which are not already of record.  After securing any necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  

2.  Schedule the Veteran for a VA infectious diseases examination in order to determine whether his claimed hepatitis C is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

With respect to any diagnosis of hepatitis C made by the examiner, the examiner should opine whether the hepatitis C more likely, less likely, or at least as likely as not (50 percent or greater probability) is a result of military service, to include air gun inoculations and getting a tattoo.  The examiner should additionally discuss the Veteran's exposure to potentially infected blood as well as his intravenous drugs and intranasal cocaine use as potential post-service risk factors.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his bilateral foot disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis, and any other symptomatology associated with the Veteran's feet.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  

Additionally, the examiner should comment on whether the Veteran's bilateral feet have pes planus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones of the bilateral feet.  The examiner should also comment on whether the Veteran's symptomatology associated with each foot disability is severe, moderately severe, or moderate in nature.

The examiner should also discuss the effect of the Veteran's bilateral foot disabilities on his employment.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for service connection for hepatitis C and increased evaluations for his bilateral feet disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


